Title: To James Madison from Samuel L. Southard and Others, [November 1813]
From: Southard, Samuel L.
To: Madison, James


        
          Sir,
          [November 1813]
        
        We understand that Henry Southard Esq. to whom you gave a Commission for collecting the Direct taxes and Internal Duties in the Third Collection District of New Jersey, has declined the appointment—and that the legislature of the State has passed a Law to pay their quota of the Direct Tax out of the Treasury. These circumstances we presume will render it necessary for you to appoint a Collector of the Internal Duties for the 3rd. District and as Inhabitants of that District & persons wishing well to the Administration, we venture to recommend to you for that Office Genl. Nathan Price of the County of Hunterdon. We are acquainted with his qualifications, and with the sentiments of the District, and we assure you, that he is well qualified to discharge the duties of the Office in such way as best to promote the public interests—and that his appointment will meet the approbation of the Republicans of the District Generally.
      